Exhibit 10.9.8

APPLERA CORPORATION/CELERA GENOMICS GROUP
1999 STOCK INCENTIVE PLAN

FORM OF PERFORMANCE SHARE AWARD AGREEMENT

PERFORMANCE SHARE AWARD AGREEMENT dated as of [Grant Date], by and between
Applera Corporation, a Delaware corporation (the “Company”), and [Name], a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1.  Grant of Performance Shares. The Company hereby grants to you a Performance
Share Award (the “Award”) for [Total Number of Shares] shares (the “Performance
Shares”) of its Celera Genomics Group Common Stock, par value $.01 per share
(the “Celera Genomics Stock”), under the terms of the Applera Corporation/Celera
Genomics Group 1999 Stock Incentive Plan (the “Plan”).

2.  Vesting; Performance Goals. The Performance Shares will vest in the manner
provided in Exhibit I to this Agreement based on the attainment of the
performance goals relating to operating cash flow established by the Management
Resources Committee of the Board of Directors (the “Committee”) pursuant to such
Exhibit and the terms of the Plan (the “Performance Goals”).

3.  Requirement of Continued Employment. Except as may otherwise be determined
by Committee under the terms of the Plan, no Performance Shares will be
delivered to you unless you have been at all times from the date of grant to and
including the date of vesting an employee of the Company or one of its
subsidiaries.

4.  Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason prior to the
attainment of all or any portion of the Performance Goals, the Performance
Shares which have not vested will be forfeited and will revert back to the
Company without payment to you of any consideration.

5.  Delivery of Performance Shares. Certificates representing the Performance
Shares will be registered in your name but remain in the physical custody of the
Company until the Committee determines that the Performance Goals have been
attained. In the event that all or a portion of the Performance Shares are
forfeited for any reason, those shares will revert back to the Company without
payment to you of any consideration.

6.  Payment of Dividends; Voting Rights. Prior to the vesting of the Performance
Shares, you will have the right to vote and to receive dividends, if any, on all
of the unvested shares of Celera Genomics Stock covered by the Award.

 

--------------------------------------------------------------------------------



7.  Non-Transferability. Prior to the time that shares of Celera Genomics Stock
issued pursuant to the Award are delivered to you, none of such shares may be
sold, assigned, bequeathed, transferred, pledged, hypothecated, or otherwise
disposed of in any way.

8.  Change of Control. Subject to the terms of the Plan, all Performance Shares
will be deemed vested upon the occurrence of any of the events set forth in
Section 11 of the Plan.

9.  No Right to Continued Employment. Neither the Award nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. The Award will
terminate upon the termination of your employment for any reason. The Award will
not be reinstated if you are subsequently reinstated as an employee of the
Company or any subsidiary.

10.  No Right to Future Benefits. The Plan and the benefits offered under the
Plan are provided by the Company on an entirely discretionary basis, and the
Plan creates no vested rights in participants. Neither the Award nor this
Agreement confers upon you any benefit other than as specifically set forth in
this Agreement and the Plan. You understand and agree that the benefits offered
under the Award and the Plan are not part of your salary and that receipt of the
Award does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

11.  Compliance with Law. No shares of Celera Genomics Stock will be delivered
to you upon the vesting of the Performance Shares unless counsel for the Company
is satisfied that such delivery will be in compliance with all applicable laws.

12.  Entire Agreement. This Agreement and the Plan contain the entire agreement
between you and the Company regarding the Award and supersede all prior
arrangements or understandings with respect thereto.

13.  Terms of Plan Govern. This Agreement and the terms of the Award will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Plan Summary and agree to be bound by all of the terms of the Plan.

14.  Amendments. The Award or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Award or the Plan will adversely affect in any material manner any of your
rights under the Award without your consent.

 

-2-

--------------------------------------------------------------------------------



15.  Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

APPLERA CORPORATION


By:                                                                      
               

Accepted and Agreed:

                                                    
[Name]

-3-

--------------------------------------------------------------------------------